El Juez Asociado Sr. Figueras,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Considerando: que el Tribunal sentenciador apreciando en conjunto toda la prueba practicada, deduce derechamente el convencimiento de que la liquidación del establecimiento mercantil, que á su fallecimiento dejó Don Fermín Pereda, se practicó por Don Juan Rodríguez Díaz, por encargo y con la intervención de la viuda de aquél, Doña Blasina Alemar, y por consiguiente no se ha cometido el error en la apreciación de la prueba que se supone en el primer motivo del recurso, ni tampoco las infracciones que se alegan en el segundo, porque las disposiciones que se citan se refieren á la gestión de negocios de otro, cuando ésta es voluntaria, y sin mandato de éste, ninguna de cuyas cir-cunstancias concurre en el presente caso.
*352Fallamos: que debemos declarar y declaramos no haber lugar al recurso de casación por infracción de ley que ha interpuesto la Sucesión de Don Fermin Pereda y Torres, á quien condenamos al pago de las costas; y líbrese á la Corte de Distrito de Mayagüez la correspondiente certifi-cación, con devolución de los autos que ha remitido para los efectos procedentes.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernandez Sulzbacher y MacLeary.